Citation Nr: 0317183	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for diabetes 
mellitus.

This case was before the Board previously in April 2001 when 
the Board found that new and material evidence sufficient to 
reopen the appellant's claim had been submitted and remanded 
the case for additional development.


REMAND

This case is not yet ready for appellant review.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should attempt to secure 
through official channels (e.g., the 
National Personnel Records Center) 
clinical records for treatment of the 
veteran at a military hospital in Fort 
Jackson, South Carolina, for the period 
from February 1, 1957, to August 31, 
1957.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including evidence received by 
the Board in October 2002.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




